OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78111    ff-7^
             ©FF8C8AL BUSINESS ^
             STATE OF TEXA
             PENALTY FOR. V.- gd
                                                           02 1M                 _
12/1/2014    PRJVATE USE JZ; «f
             rrciVAisuse                                   0004279596     DEC04 2014
                                                           MAILED FROM ZIP CODE 78 701
WILLIAMS, BRETT KARLE Tfcfctffia VSBSKf                                    ,11TO guw,,
                                                                           WR-82,500-01
On this day, the application for J 1*07J/Wit of* Habeas Corpus has been received
and presented to the Court.       v**.' * «' ;-
                                                                    Abel Acosta, Clerk
                                VOO 17^7IfQ
                              br^sovkarle vm^ms
                              HARRI^toJJtf8*nAIL -TDCT#Sl>2760

           '•'• beturin
        . released frdm custody of
       harris county sheriff's office;